Order filed March 17, 2020




                                     In The

                               Court of Appeals
                                    For The

                           First District of Texas
                                  ___________

                             NO. 01-18-01082-CR
                                  ____________

                         PHILIP BATTLES, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1532847

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Hearing Exhibit No. 1
DVD Defendant’s statement and State’s Exhibit No. 190 DVD defendant’s
statement.

      The exhibit clerk of the 248th District Court is directed to deliver to the
Clerk of this court the original of Hearing Exhibit No. 1 DVD Defendant’s
statement and State’s Exhibit No. 190 DVD defendant’s statement, on or before
March 24, 2020. The Clerk of this court is directed to receive, maintain, and keep
safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of Hearing
Exhibit No. 1 DVD Defendant’s statement and State’s Exhibit No. 190 DVD
defendant’s statement, to the clerk of the 248th District Court.



                                              /s/ Richard Hightower
                                                     Justice
                                              Acting for the court


Panel consists of Justices Keyes, Lloyd, and Hightower